Citation Nr: 0107190	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
May 1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision in 
which the RO denied service connection for an acquired 
psychiatric disorder.  By decision of August 1997, the Board 
also denied service connection for an acquired psychiatric 
disorder.

In an October 1999 rating decision, the RO found new and 
material evidence had been submitted to reopen the claim of 
entitlement of service connection for an acquired psychiatric 
disorder and denied the claim on the merits.  The veteran 
filed a timely notice of disagreement and his appeal has been 
perfected to the Board.


REMAND

The veteran and his representative contend that a 
claustrophobic reaction experienced by the veteran during 
service underlies his current acquired psychiatric disorder.  
Specifically, the veteran experienced claustrophobia and 
suicidal thoughts while working in the boiler room of a naval 
vessel.  When he could no longer cope, the veteran went 
absent without leave (AWOL) for a continuous period of two 
months.  Upon return, the veteran was diagnosed with a 
schizoid personality and, consequently, discharged.  The 
veteran maintains that he has suffered mental illness since 
his discharge.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Furthermore, VA must make reasonable 
efforts to obtain records (including private records) that 
the claimant sufficiently identifies, and must notify the 
veteran if unable to obtain the records sought.  Id.

The Board notes the evidence of record indicating that the 
veteran currently suffers an acquired psychiatric disorder, 
as demonstrated by numerous post-service diagnoses of 
psychiatric disorders.  Additionally, the record includes 
evidence that the veteran suffered mental disease while in 
service.  For service connection purposes, however, the 
question remains whether his in-service mental unsoundness, 
or any other in-service disease or injury, was the cause of 
his current acquired psychiatric disorder, as claimed by the 
veteran.  Although the veteran has stated his belief in the 
matter, as a layperson, he is not competent to give a medical 
opinion concerning a current medical diagnosis of disability 
and its relation, if any, to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

The Board acknowledges that the evidence of record contains 
medical opinions dated October 1999 and December 1999 from 
the veteran's treating psychiatrist at the Clarksburg VA 
Medical Center (VAMC), John H. King, M.D., stating that there 
may be a relationship between the veteran's current acquired 
psychiatric disorder and the mental illness experienced by 
the veteran in service.  It is the opinion of the Board that 
Dr. King's medical conclusion does not provide sufficient 
medical support to determine service connection.  It does not 
appear from the evidence of record that Dr. King reviewed the 
veteran's claims folder, including service medical records, 
prior to forming his opinion and that the factual bases 
underlying Dr. King's medical opinion was obtained from the 
veteran's own recitation of his medical history.  When a 
medical opinion relies wholly or partially on the veteran's 
own report of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts as alleged by the veteran.  See Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).

The Board also notes the veteran has identified treatment 
sources from whom records have not been obtained.  In an 
attachment to his February 1996 claim, the veteran listed Dr. 
Greenbrier Almond, of the Total Life Clinic, and Dr. Mel 
Acosta as sources for relevant information.  Furthermore, in 
the same attachment, the veteran indicated that the offices 
of Ed Rader, M.D., had obtained, upon transfer, relevant 
medical records originating from the offices of Dr. Tom Asher 
and Dr. Karen Asher.  However, the medical records obtained 
from the office of Dr. Rader and associated with the claims 
folder by the RO do not include the transferred treatment 
records.

Therefore, inasmuch as there is insufficient medical evidence 
to decide the claim, the veteran should be afforded a VA 
examination.  In addition, treatment records have been 
identified and not yet associated with the claims folder.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims folder all pertinent 
treatment records from Dr. Greenbrier 
Almond, of the Total Life Clinic, and Dr. 
Mel Acosta.  If any requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified.

2.  After contacting the veteran to 
ascertain treatment record location, the 
RO should obtain and associate with the 
claims folder all pertinent medical 
records originating from the offices of 
Dr. Tom Asher and Dr. Karen Asher.  If 
the requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

3.  The veteran should be asked again to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of an acquired 
psychiatric disorder, which have not been 
obtained to date, with special attention 
to sources of information compiled during 
the year following his discharge from 
service in May 1977.  These sources may 
include private medical records showing 
treatment of the claimed disability, 
employment physical examinations, fellow 
service personnel statements, or personal 
testimony.  All information obtained 
should be associated with the claims 
folder.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any acquired 
psychiatric disorder.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all current psychiatric 
disorders.  Furthermore, the examiner 
should specifically consider and comment 
on the opinion of Dr. King, which linked 
the veteran's current acquired 
psychiatric disorder to service.  The 
physician should render an opinion, as to 
whether it is as least as likely as not 
that any current acquired psychiatric 
disorder is in any way related to the 
veteran's active military service or 
whether it is due to other causes.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the recently amended/added 
statutory provisions pertaining to VA's 
duty to assist/notify a claimant.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

8.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



